905 F.2d 1529Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dorothy M. HAMPTON, Plaintiff-Appellant,v.Paul N. CARLIN, Defendant-Appellee,andUnited States Postal Service;  William Bolger;  WilliamChristy;  James V. Joyce;  James Strong;  FrankScordino;  E. Jean Guantner, Defendants.
No. 89-2214.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Decided May 9, 1990.Rehearing Denied June 21, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (C/A No. 84-3601-HM)
Dorothy M. Hampton, appellant pro se.
Robert Paul Sindermann, Jr., United States Postal Service, Washington, D.C., for appellee.
D.Md.
AFFIRMED.
Before PHILLIPS, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Dorothy M. Hampton appeals from the district court's order which denied her Motion for Reconsideration of summary judgment in her Title VII action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hampton v. Carlin, CA-84-3601-HM (D.Md. June 26, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.